DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2018/0227719 A1) in view of Tola (US 2018/0375841 A1).

Chong et al. disclose a virtual mesh network for medical voice command device with the following features: regarding claim 1, a wireless communication system, comprising: a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices; and a server comprising: one or more processors; a communication interface configured to communicate between the one or more processors and the plurality of physical router devices via a deterministic connection with each of the physical router devices; and a computer-readable memory storing executable instructions that, when executed by the one or more processors, cause the server to implement a virtual mesh network environment, comprising: a plurality of virtual routers configured to communicate with the plurality of low-power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices; and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (Fig. 1A, illustrates an example system architecture for a virtual mesh network to manage interactions with medical voice command devices that share a local area network, in accordance with one embodiment, see teachings in [0021-0022, 0034-0035, 0042-0051, 0069-0072, 0109 & 0140-0145] summarized as “a wireless communication system, comprising: a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices (i.e. and a server comprising: one or more processors; a communication interface configured to communicate between the one or more processors and the plurality of physical router devices via a deterministic connection with each of the physical router devices (i.e. a server 110 comprising a processor 1002 (fig. 10), network interface device 1008, to communicate with processor 320 (fig. 3) of voice command manager 115 and processors of the above devices wirelessly connected to the LAN 120), and a computer-readable memory storing executable instructions that, when executed by the one or more processors, cause the server to implement a virtual mesh network environment, comprising: a plurality of virtual routers configured to communicate with the plurality of low-power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices (i.e. a computer-readable storage medium 1028 on which is stored one or more sets of instructions 1022 (fig. 10) that, when executed causing the machine for implementing a virtual mesh network 188 (fig. 1B) by the virtual mesh network manager 116 comprising a virtual mesh network builder 210 (fig. 2) may build the virtual mesh network by initiating software components that execute on the server 110, and the virtual mesh network manager 116 comprising virtual nodes 160 where each of the virtual node corresponds to a medical voice command 105 and mobile device 106), and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. Virtual mesh network builder 
Chong et al. also disclose the following features: regarding claim 2, wherein the virtual mesh network environment is configured to implement each of the virtual routers in a separate container running in the virtual mesh network environment (Fig. 1B, illustrates a block diagram of a virtual mesh network associated with medical voice command devices that share a local area network, in accordance with one embodiment, see teachings in [0043-0045] summarized as “the virtual mesh network manager 116 may generate a single virtual hub 150, a virtual node 160A that corresponds to medical voice command devices 105A, a virtual node 160B that corresponds to medical voice command devices 105B, a virtual node 160C that corresponds to medical voice command devices 105C, and a virtual node 165 that corresponds to mobile device 106, and the virtual hub 150 may manage propagating messages to medical voice command devices 105A-C via their corresponding virtual nodes160A-C”); regarding claim 7, wherein the deterministic connection includes a wired connection between the server and each of the physical router devices (Fig. 1A, illustrates an example system architecture for a virtual mesh network to manage interactions with medical voice 
Chong et al. is short of expressly teaching “a virtual communication layer configured to route inter-router communication between the plurality of virtual routers”.
Chong et al. also do not expressly disclose the following features: regarding claim 6, wherein each of the physical router devices includes a virtual pipeline application configured to communicate with the corresponding virtual router via the deterministic connection.
Tola discloses techniques to protect and enhance enterprise communications and associated data with the following features: regarding claim 1, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as “a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. a wireless communication system comprising of plurality of virtual and/or  devices 202, may include a variety of computing devices, such as a desktop, a laptop, a smartphone, and the like, is configured to communicate with one or more other devices over the network wirelessly via LAN 214 with low power devices of a corporate network comprising of server (fig. 30b), the plurality of virtual devices 202 is configured to facilitate inter-device communication between the virtual 
Tola also discloses the following features: regarding claim 6, wherein each of the physical router devices includes a virtual pipeline application configured to communicate with the corresponding virtual router via the deterministic connection (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as “a virtual communications kernel 210 is logically positioned between the higher layers where the operating system 204 and associated applications 208a, 208b are executed for communication between the virtual and physical devices 202).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chong et al. by using the features as taught by Tola in order to provide a more effective and efficient system that is capable of configuring a virtual communication layer to route inter-router communication between the plurality of virtual routers. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 10:
Chong et al. disclose a virtual mesh network for medical voice command device with the following features: regarding claim 10, a tangible, non-transitory computer-readable medium storing executable instructions for handling wireless communication that, when executed by at least one processor of a computer system, cause the computer system to: establish a deterministic connection with each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices; and implement a virtual mesh network environment, comprising: a plurality of virtual routers configured to communicate with the plurality of low- power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices; and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (Fig. 1A, illustrates an example system architecture for a virtual mesh network to manage interactions with medical voice command devices that share a local area network, in accordance with one embodiment, see teachings in [0021-0022, 0034-0035, 0042-0051, 0069-0072, 0109 & 0140-0145] summarized as “a tangible, non-transitory computer-readable medium storing executable instructions for handling wireless communication that, when executed by at least one processor of a computer system, cause the computer system to (i.e. a computer-readable storage medium 1028  may also be used to store virtual mesh network manager 1090 on which one or more sets of instructions 1022 is stored and when executed with  the processing device 1002 cause the computer to), establish a deterministic connection with each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices (i.e. a communication system architecture 100 comprising a plurality of network router devices in local area network 120 communicating with low power devices medical voice command devices 105, thermometer 140, electronic stethoscope 135 and an electronic scale 130, and a server 110 comprising a processor 1002 (fig. 10), network interface device 1008, to communicate with processor 320 (fig. 3) of voice command manager 115 and processors of the above devices wirelessly connected to the LAN 120), and implement a virtual mesh network environment, comprising: a plurality of virtual routers configured to communicate with the plurality of low- power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices (i.e. a computer-readable storage medium 1028 on which is stored one or more sets of instructions 1022 (fig. 10) that, when executed causing the machine for implementing a virtual mesh network 188 (fig. 1B) by the virtual mesh network manager 116 comprising a virtual mesh network builder 210 (fig. 2) may build the virtual mesh network by initiating software components that execute on the server 110, and the virtual mesh network manager 116 comprising virtual nodes 160 where each of the virtual node corresponds to a medical voice command 105 and mobile device 106), and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. Virtual mesh network builder 210 (fig. 2) may then be invoked to generate a virtual mesh network for the user account, and the virtual mesh network includes the virtual node associated with each medical voice command device 105 that share the user's LAN with the virtual nodes 160, and a virtual hub 150 that manages data received from and sent to each of the 
Chong et al. also disclose the following features: regarding claim 11, wherein the executable instructions cause the computer system to implement each of the virtual routers in a separate container running in the virtual mesh network environment (Fig. 1B, illustrates a block diagram of a virtual mesh network associated with medical voice command devices that share a local area network, in accordance with one embodiment, see teachings in [0043-0045] summarized as “the virtual mesh network manager 116 may generate a single virtual hub 150, a virtual node 160A that corresponds to medical voice command devices 105A, a virtual node 160B that corresponds to medical voice command devices 105B, a virtual node 160C that corresponds to medical voice command devices 105C, and a virtual node 165 that corresponds to mobile device 106, and the virtual hub 150 may manage propagating messages to medical voice command devices 105A-C via their corresponding virtual nodes160A-C”); regarding claim 14, wherein each virtual router further includes a virtualization component configured to communicate with the at least some of the plurality of low-power wireless devices through the deterministic connection with the respective physical router device of the physical router devices (Fig. 2, a block diagram of a virtual mesh network manager that runs on a server computing device, in accordance with one embodiment, see teachings in [0042-0043 & 0051] summarized as “the virtual hub 230 may invoke virtual node determiner 232 to determine the appropriate virtual node 240 in the virtual mesh 
 Chong et al. is short of expressly teaching “a virtual communication layer configured to route inter-router communication between the plurality of virtual routers”.
Chong et al. also do not expressly also disclose the following features: regarding claim 15, wherein each virtual router of the plurality of virtual routers is configured to communicate with a virtual pipeline application of the corresponding physical router device via the deterministic connection to control the corresponding physical router device.
Tola discloses techniques to protect and enhance enterprise communications and associated data with the following features: regarding claim 10, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. a wireless communication system comprising of plurality of virtual and/or  devices 202, may include a variety of computing devices, such as a desktop, a laptop, a smartphone, and the like, is configured to communicate with one or more other devices over the network wirelessly via LAN 214 with low power devices of a corporate network comprising of server (fig. 30b), the plurality of virtual devices 202 is configured to facilitate inter-device communication between the virtual devices 202, virtual communications kernel is placed directed above a NIC card/physical layer, the placements enable the virtual communication layer 210 to overcome limitations with the type of protocol by working at the lowest level of packets guaranteed to be complete by the lower levels of a device, and also enables the virtual communication layer 210 to operate across types of communications without restriction, applications 208a, 208b may generate data or serve as a conduit for data to be transmitted over the network 214, a virtual communications kernel 210 is logically positioned between the higher layers where the operating system 204 and associated applications 208a, 208b are executed and a physical layer 212 (fig. 2))”).
Tola also discloses the following features: regarding claim 15, wherein each virtual router of the plurality of virtual routers is configured to communicate with a virtual pipeline application of the corresponding physical router device via the deterministic connection to control the corresponding physical router device (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as “a virtual communications kernel 210 is logically positioned between the higher layers where the operating system 204 and 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chong et al. by using the features as taught by Tola in order to provide a more effective and efficient system that is capable of configuring a virtual communication layer to route inter-router communication between the plurality of virtual routers. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Chong et al. disclose a virtual mesh network for medical voice command device with the following features: regarding claim 16, a computer-implemented method for handling wireless communication, comprising: implementing, by one or more processors of a server, a plurality of virtual routers within a virtual mesh network environment; establishing, via a communication interface of the server, a deterministic connection between each of the plurality of virtual routers and each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices, wherein each of the virtual routers corresponds to one of the physical router devices and is configured to communicate with the plurality of low-power wireless devices through such corresponding physical router device; implementing, by the one or more processors of the server, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers; receiving, at the plurality of physical router devices, data from the plurality of low-power wireless devices; and communicating, by the one or more processors of the server, the data to a client a computer-implemented method for handling wireless communication, comprising (i.e. a computer-readable storage medium 1028  may also be used to store virtual mesh network manager 1090 on which one or more sets of instructions 1022 is stored and when executed with  the processing device 1002 cause the computer to), a wireless communication system, comprising: a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices (i.e. a communication system architecture 100 comprising a plurality of network router devices in local area network 120 communicating with low power devices medical voice command devices 105, thermometer 140, electronic stethoscope 135 and an electronic scale 130), and a server comprising: one or more processors; a communication interface configured to communicate between the one or more processors and the plurality of physical router devices via a deterministic connection with each of the physical router devices (i.e. a server 110 comprising a processor 1002 (fig. 10), network interface device 1008, to communicate with processor 320 (fig. 3) of voice command manager 115 and processors of the above devices wirelessly connected to the LAN 120), implementing, by one or more processors of a server, a plurality of virtual routers within a virtual mesh network environment (i.e. implementing a virtual mesh network 188 (fig. 1B) by the virtual mesh network manager 116 comprising a virtual mesh establishing, via a communication interface of the server, a deterministic connection between each of the plurality of virtual routers and each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices, wherein each of the virtual routers corresponds to one of the physical router devices and is configured to communicate with the plurality of low-power wireless devices through such corresponding physical router device (i.e. a computer-readable storage medium 1028 on which is stored one or more sets of instructions 1022 (fig. 10) that, when executed causing the machine for implementing a virtual mesh network 188 (fig. 1B) by the virtual mesh network manager 116 comprising a virtual mesh network builder 210 (fig. 2) may build the virtual mesh network by initiating software components that execute on the server 110, and the virtual mesh network manager 116 comprising virtual nodes 160 where each of the virtual node corresponds to a medical voice command 105 and mobile device 106), implementing, by the one or more processors of the server, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. Virtual mesh network builder 210 (fig. 2) may then be invoked to generate a virtual mesh network for the user account, and the virtual mesh network includes the virtual node associated with each medical voice command device 105 that share the user's LAN with the virtual nodes 160, and a virtual hub 150 that manages data received from and sent to each of the virtual nodes 160, wherein the virtual mesh network builder 210 may use information received from the user when generating the user account to associate the virtual mesh network with that user account, a unique identifier generated when the user account is created may be used to identify the virtual hub of the virtual mesh network), receiving, at the plurality of physical router devices, data from the plurality of low-power wireless devices (i.e. medical voice command devices 105 receive data from low-power wireless medical devices 102), and communicating, by the one or more processors of the server, the data to a client application external to the virtual mesh network environment from at least one of the plurality of virtual routers (i.e. the user may invoke a web application running on server computing device 110 using a browser and in implementations, the user may establish a user account with which the user's medical voice command devices 105A-C and medical devices 102 may be associated for communication with the server 110)”).
Chong et al. also disclose the following features: regarding claim 17, wherein implementing the plurality of virtual routers within the virtual mesh network environment comprises implementing each of the virtual routers in a separate container running in the virtual mesh network environment (Fig. 1B, illustrates a block diagram of a virtual mesh network associated with medical voice command devices that share a local area network, in accordance with one embodiment, see teachings in [0043-0045] summarized as “the virtual mesh network manager 116 may generate a single virtual hub 150, a virtual node 160A that corresponds to medical voice command devices 105A, a virtual node 160B that corresponds to medical voice command devices 105B, a virtual node 160C that corresponds to medical voice command devices 105C, and a virtual node 165 that corresponds to mobile device 106, and the virtual hub 150 may manage propagating messages to medical voice command devices 105A-C via their corresponding virtual nodes160A-C”); regarding claim 19, wherein the deterministic connection includes a wired connection between the communication interface of the 
Chong et al. is short of expressly teaching “a virtual communication layer configured to route inter-router communication between the plurality of virtual routers”.
Chong et al. also do not expressly disclose the following features: regarding claim 20, communicating, via the virtual communication layer, at least a part of the data between at least some of the virtual routers.
Tola discloses techniques to protect and enhance enterprise communications and associated data with the following features: regarding claim 16, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as “a virtual communication layer configured to route inter-router communication between the plurality of virtual routers (i.e. a wireless communication system comprising of plurality of virtual and/or  devices 202, may include a variety of computing devices, such as a desktop, a laptop, a smartphone, and the like, is configured to communicate with one or more other devices over the network wirelessly via LAN 214 with low power devices of a corporate network comprising of server (fig. 30b), the plurality of virtual devices 202 is configured to facilitate inter-device communication between the virtual devices 202, virtual communications kernel is placed directed above a NIC card/physical layer, the placements enable the virtual communication layer 210 to overcome limitations with the type of protocol by working at the lowest level of packets guaranteed to be complete by the lower levels of a device, and also enables the virtual 
Tola also discloses the following features: regarding claim 20, communicating, via the virtual communication layer, at least a part of the data between at least some of the virtual routers (Fig. 3, shows a block diagram of a system in accordance with various embodiments, see teachings in [0085, 0087-0089, 0095 & 0207] summarized as “the virtual communication layer 210 (fig. 2) placed just above the physical layer 212 in each virtual device 202 for communicating with other virtual devices”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chong et al. by using the features as taught by Tola in order to provide a more effective and efficient system that is capable of configuring a virtual communication layer to route inter-router communication between the plurality of virtual routers. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2018/0227719 A1) in view of Tola (US 2018/0375841 A1) as applied to claim 1 above, and further in view of Kempf et al. (US 2012/0303835 A1).


Kempf et al. disclose a method and system for implementing a control plane in a cloud computer system with the following features: regarding claim 8, wherein the virtual mesh network environment further comprises a virtual edge router configured to communicate with the plurality of virtual routers and with a client application external to the virtual mesh network environment (Fig. 15, a diagram of one embodiment of how the EPC in the cloud computing system enables a managed services company to manage multiple operator networks out of a single data center, see teachings in [0064 & 0076] summarized as “the cloud computing facility 1501 of the data center, the EPC control plane instance for a mobile operator is connected to the mobile operator's geographically distributed EPC OpenFlow data plane switching fabric 1507A,B and the mobile operator's base stations through a virtual edge router 1509A,B, and the virtual edge router 1509A,B routes traffic from the data center to and from the appropriate mobile operator EPC data plane switching fabric 1507A,B, wherein the virtual network allows the client's applications to communicate via virtual edge routers 1509 to virtual nodes external to the virtual mesh network”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chong et al. with Tola by using the features as taught by Kempf et al. in order to provide a more effective .

Allowable Subject Matter
Claims 3-5, 9, 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/SYED M BOKHARI/            Examiner, Art Unit 2473
2/25/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473